P.O. BOX 12308, CAPITOL STATION
                                                               02 1R
   AUSTIN, TEXAS 78711                                         0002003152 JUNTo"20U15
                                                               MAILED FROM ZIP CODE 78 701
               Return to Sends?
                                        RE: WR-64,845-02
               tnmai*oUlo»j»l
                                    X
               tmuMeMiriftess D         DANIEL LEE AINSWORTN
           - OOwr.                  a
           :    ..              _